DETAILED ACTION
Election/Restrictions
Claims 1-4 and 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected Species Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5 – 10 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward et al (US 2016/0346164).
As to claim 5, Ward et al teaches a system comprising:
a neural sensor (paragraph [0063]...Neural sensors 110) adapted to be implanted beneath a scalp (paragraph [0060]...implantable sensors can be positioned, e.g., upstream of a stimulator, anywhere between the brain and stimulator) of a subject and configured to record or detect neural signals of the subject (paragraph [0063]...implantable sensors, detect neural response(s) corresponding to the actuation);
one or more external sensors (paragraph [0092]...the peripheral system 220 can include digital still cameras, digital video cameras, cellular phones, or other data processors) adapted to provide external sensor data (paragraph [0092]...the peripheral system 220);
an acquisition computer (paragraph [0097]...Data storage system 240) coupled to the neural sensor and the one or more external sensors for collecting and storing the neural signals and the external sensor data (paragraph [0097]...Data storage system 240 can include or be communicatively connected with one or more processor-accessible memories configured or otherwise adapted to store information); and 
coupled to the acquisition computer (paragraph [0097]...processor 286), a computer having software configured to process the neural signals and external sensor data (paragraph [0101]... the program code includes computer program instructions that can be loaded into processor  286 (and possibly also other processors), and that, when loaded into processor 286, cause functions, acts, or operational steps of various aspects herein to be performed by processor 286 (or other processor). Computer program code (software) for carrying out operations for various aspects described herein may be written in any combination of one or more programming language(s), and can be loaded from disk 243 into code memory 241 for execution. The program code may execute, e.g., entirely on processor 286, partly on processor 286 and partly on a remote computer connected to network 250, or entirely on the remote computer).

As to claim 6, Ward et al teaches the system wherein the acquisition computer (paragraph [0097]...processor 286) comprises a decoder (paragraph [0128]...  Hybrid transducers, each comprising an electrode, solenoid, heating element, and cooling element, will be controlled with ANC software according to decoded afferent (sensory) response patterns, sensorized prosthesis output, skin temperature and impedance, contact force, and subjective feedback from the user describing the sensory and emotional quality and intensity of an evoked sensation) (Also taught in BASU et al (US 206/0110643) paragraphs [0005] and paragraph [0006]).

As to claim 7, Ward et al teaches the system wherein processing the neural signals and external sensor data in combination generates a command signal (paragraph [0089]...processor 286 and related components can, e.g., carry out processes for reading sensors 102, operating actuators 104, running closed- or open-loop control laws, and/or determining sensation maps 114, for example).

As to claims 8 - 10, Ward et al teaches the system further comprising one or more effectors (paragraph [0011]...a prosthesis configured to be worn by an individual), wherein the command signal (paragraph [0089]...processor 286 and related components can, e.g., carry out processes for reading sensors 102, operating actuators 104, running closed- or open-loop control laws, and/or determining sensation maps 114, for example) causes the one or more effectors to perform an action with respect to an object and wherein the one or more effectors is selected from the group consisting of a human arm body part, a robot, and a computer (paragraph [0064]...an exemplary prosthesis 100, as referenced herein, may also be referred to herein as an advanced robotic arm, with the robotic arms of the present disclosure differing from other robotic arms known in the art for at least the reason that the prosthesis 100 embodiments of the present disclosure are able to sense/detect information from the environment and from the limb portion of the wearer of said prosthesis 100).




As to claim 16, Ward et al teaches the system wherein the one or more external sensors (paragraph [0092]...the peripheral system 220 can include digital still cameras, digital video cameras, cellular phones, or other data processors) is selected from the group consisting of a video camera, a depth sensor and a haptic sensor (paragraph [0128]...In at least one technical approach described herein, the present disclosure includes disclosure of a developed scalable, high-resolution and self-optimizing haptic and electro-tactile display to provide naturalistic sensory feedback to TSR patients through software-guided, patterned electrical, mechanical, and thermal stimulation of sensory receptors that are accessible through the re-innervated skin surface).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/           Primary Examiner, Art Unit 2128